DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3, 5, 9 and 20 is withdrawn in view of the newly applied reference(s) to DE 4345119 C1.  Rejections based on the newly applied reference(s) follow.
Claims 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 19-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4345119 C1.
In regard to claim 1, DE ‘119 discloses (fig. 5) a threaded connection comprising:
a first 16 and a second 17 tubular component, the first tubular component being provided with a pipe body and a male member 16 at a distal end of the pipe body, the second tubular component being provided with another pipe body and a female member 17 at a distal end of that pipe body (see fig. 2), such that a male member comprises, on an external peripheral surface, at least one male threaded zone and finishes in a male terminal surface 107, and a female member comprises, on an internal peripheral surface, at least one female threaded zone 120 and finishes in a female terminal surface 108, 
the male threaded zone comprising a male thread having a first portion (the entire male thread) which the width of the thread crest increases in a direction oriented from the male terminal surface towards the pipe body of the first tubular component, the tooth B3 closest to the male terminal surface presenting a minimum crest width value of the male thread, and
the female threaded zone comprising a female thread having a second portion (the entire female thread) in which the width of the thread crest increases along a direction oriented from the female terminal surface towards the pipe body of the second tubular component, the tooth closest to the female terminal surface presenting a minimum crest width value of the female thread,
wherein each tooth of the first portion is between two adjacent teeth of the second portion when the connection is made up, and wherein only part of the first portion cooperate with only a part of the second portion in accordance with a self-locking make-up arrangement (section 18 in fig. 3 or section 19 in fig. 5) in order to provide a locking region in the threaded connection.
In regard to claim 2, wherein the locking region 18 comprises a number of threads in self-locking arrangement (see section 18 including a number of threads in fig. 3), wherein first and second portions comprise a number of threads (section of threads on either side of 18) strictly greater than the number of threads of the locking region (section 18).
In regard to claim 3, wherein the male threaded zone has a male distal portion 21 defined by a different wedge ratio than in the locking region 19 (see col. 5, lines 3-22), the distal portion including the tooth that is closest to the male terminal surface, the male distal portion 21 being adjacent to the first portion (the entire male thread is considered the first portion).
In regard to claim 4, wherein the female threaded zone 17 has a female distal portion 20 defined by a different wedge ratio than in the locking region 19 (see col. 5, lines 3-22), the female distal portion including the tooth which is closest to the female terminal surface, the female distal portion being adjacent to the second portion (the entire female thread is considered to be the second portion).
In regard to claim 5, wherein the tooth of the female distal portion which is closest to the female terminal surface has the same crest width as the tooth of the male distal portion which is closest to the male terminal surface.
In regard to claim 6, wherein the lead of the male stab flanks is constant in the first portion and gets a distinct value in a distal portion of the male threaded zone, such the distinct value being equal to the value of the lead of the male load flanks which remains constant in the first and distal portions, the male distal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout).
In regard to claim 7, wherein the lead of the male load flanks is constant in the first portion and gets a distinct value in a distal portion of the male threaded zone a value equal to the value of the lead of the male stab flanks which remains constant in the first and distal portions, the male distal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout).
In regard to claim 8, wherein the male threaded zone has a male proximal portion 20 defined by a different wedge ratio (see col. 5, lines 3-22) than in the locking region 19, the proximal portion including the tooth that is farthest to the male terminal surface, the male proximal portion being adjacent to the first portion (the entire male thread is considered to be the first portion).
In regard to claim 9, wherein the female threaded zone has a female proximal portion 21 defined by a different wedge ratio (see col. 5, lines 3-22) than in the locking region, the proximal portion 21 including the tooth that is farthest to the female terminal surface, the female proximal portion being adjacent to the second portion (the entire male thread is considered to be the first portion).
In regard to claim 10, wherein the lead of the male stab flanks is constant in the first portion and gets in a proximal portion of the male threaded zone a value equal to the value of the lead of the male load flanks which remains constant in the first and proximal portions, the male proximal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout).
In regard to claim 11, wherein the lead of the male load flanks is constant in the first portion and gets in a proximal portion of the male threaded zone equal to the value of the lead of the male stab flanks which remains constant in the first and proximal portions, the male proximal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout).
In regard to claim 19, wherein the threaded connection is free from any distal abutment surface, a free end of the male member being away from the female member, and respectively a free end of the female member being away from the male member (see fig. 2).
In regard to claim 20, wherein both male and female member are free of any additional sealing surfaces beside the locking region (see fig. 2).
In regard to claim 21, wherein the threaded connection is semi flush, and the first 10 and a second 11 tubular component are integral, each first and second tubular component comprising a male member 12 and a female member 13 (see fig. 2).
In regard to claim 23, wherein all teeth of the male and or female threaded zone have the same height, except the tooth presenting a minimum crest width (see last tooth on 17 in fig. 3, which is shorter than the rest).
In regard to claim 24, wherein the male threaded zone and the female threaded zone are respectively a single continuous thread (see fig. 3).
In regard to claim 25, wherein the male threaded zone and the female threaded zone are single start thread.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15  and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4345119 C1.
In regard to claim 15, DE ‘119 discloses the threaded zones as having a tapered profile, 
but does not disclose the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the taper angle of DE ‘119 be that recited by the Applicant because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	In regard to claim 22, DE ‘119 discloses the locking region taking up a portion of the threaded zone, but does not disclose the exact length percentage relative to the entire threaded zone.  However, it would have been obvious to one of ordinary skill in the art to have the threaded zone occupy between 30 and 80% of the threaded zone because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments, filed 10/6/22, with respect to the rejection(s) of claim(s) 1-2, 4, 6-9, 10-12, 15-17, 19, 21-25 under Besse 2016/0186899 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE 4345119 C1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679